Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennan Carmody on September 16, 2021.

The application has been amended as follows: 
	In claim 1, on line 3, the language “between having” was deleted.
	In claim 1, on line 5, after “over”, the word ---the--- was inserted.
	In claim 2, on line 5, the word “vessel” was deleted and replaced with the words -----braided implant------.
	In claim 22, on line 3, the language “at least .1 mm” was deleted and replaced with the words ----0.5 mm----.
	In claim 23, on line 1, the language “multi-strands are braided together” was deleted and replaced with the language ---strands of the multi-strands are parallel to each other-----.

	On page 1 of the specification, line 2, after “16/056,135”, the language ---, now U.S. Patent No. 10,456,280, ---- was inserted.

Drawings
The proposed changes to the drawings filed September 7, 2021 have been approved by the examiner.

Information Disclosure Statement
The information disclosure statement filed December 27, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  German language references DE 202008014828U1 and DE 102011015995A1 have been placed in the application file, but the information referred to therein has not been considered.  It is noted that the comments column of these documents states “with English abstract.”  However, upon review of these documents, it was determined that these comments are inaccurate.  Particularly, one document has a German language abstract and the other document has no abstract.  For this reason, these documents have not been considered.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774